The opinion of the Court was delivered by
Willard, A. J.
The first exception arises on an objection made by defendant to the effect that the plaintiff, in testifying on his own behalf, was not entitled to look at entries contained in his books of account. It must be assumed, as the case stands, that the plaintiff’s object in desiring to look at the entries in his books of account was to refresh his memory. The defendant’s objection amounts to a denial of the right to a party examined as a witness to aid his memory by reference to books and memoranda of any kind. This proposition cannot be maintained. It is allowed to all witnesses to refresh their memories by reference to suitable memoranda, and the practice rests on sound principles. A party, when examined in his own behalf, is entitled to the same means of refreshing his memory that are allowed to other witnesses.
The second exception is placed on the ground that the Court improperly allowed the plaintiff, after the defendant’s ease was closed, to offer cumulative testimony. It is certainly a general rule that the plaintiff cannot offer cumulative testimony after the close of defendant’s case. Whether a disregard of this rule, working a clear injury to the substantial rights of the party, might not form ground of appeal, is a question that need not be considered here, for the record does not present such a case.
The defendant’s evidence disputed the weight of materials sold and delivered to the defendant, and after its close the plaintiff offered further evidence on the disputed point. In one sense the evidence may be considered cumulative, for evidence of the weights had already been introduced, but it is not a case of the improper admission of cumulative evidence. It does not appear that the answer raised any question as to the weight of the goods delivered. *286The plaintiff, therefore, had a right to assume that this would not be a point in dispute, and to confine himself to ordinary proof on this point without going into exhaustive proof, as upon a controverted point. Inasmuch as the question appears first to have been specially made by the introduction of the testimony by defendant it was entirely proper to allow the plaintiff to reply to such evidence by additional proofs, although such as would have been properly introduced before closing his case.
The appeal should be dismissed.
Moses, C. J., and Wright, A. J., concurred.